Citation Nr: 0632392	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-25 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include based on assignment of a separate 10 percent 
rating for each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1948 to July 1952.  This appeal is before the Board of 
Veterans' Appeals (Board) from an August 2003 rating decision 
of the St. Louis, Missouri Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.  

2. The 10 percent rating assigned for the veteran's tinnitus 
is the maximum schedular rating for tinnitus, whether it is 
perceived in one ear or both ears.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code (Code) 6260 (2002), Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify claimants regarding the development of 
evidence relevant to their claims for VA benefits.  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The facts in this case are not in dispute.  As the 
law is dispositive, the provisions of the VCAA do not apply.  
Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are moot.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

In May 2003, the RO received the veteran's claim for service 
connection and compensation for hearing loss and tinnitus.  
On VA audiological evaluation in August 2003, the veteran 
reported having tinnitus that he perceived in both of his 
ears.  The August 2003 rating decision granted service 
connection and a single 10 percent rating for tinnitus, 
effective May 29, 2003.  In January 2004, the veteran filed a 
notice of disagreement with that decision, asserting that a 
separate 10 percent rating should be assigned for tinnitus in 
each ear.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  The 
percentage ratings in the Rating Schedule represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Tinnitus is rated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being heard 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note 2 (2005).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
versions of Code 6260 in effect prior to 1999 and prior to 
June 13, 2003, required the assignment of dual 10 percent 
ratings for tinnitus that is bilateral, i.e., perceived in 
both ears.  VA appealed the Court's decision in Smith to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court's decision in Smith, and 
affirmed VA's longstanding interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  In 
light of the foregoing, the Board concludes that the version 
of Code 6260 in effect prior to June 2003 precludes a 
schedular rating in excess of a single 10 percent rating for 
tinnitus.  As the revised version of Code 6260 explicitly 
prohibits a schedular rating in excess of 10 percent for 
tinnitus, the veteran's claim for a schedular rating in 
excess of 10 percent for tinnitus, based on assignment of a 
separate rating for each ear, must be denied under both the 
old and the new versions of the regulation.  As the 
disposition is based on interpretation of the law, and not 
the facts of this case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate rating for each ear, is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


